Exhibit 10.9.2

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of September 29, 2011, between AxoGen Corporation, a
Florida corporation (“AxoGen”), and John P. Engels (“Employee”).

WHEREAS, AxoGen and Employee previously entered into an Executive Employment
Agreement dated as May 6, 2003 (the “Employment Agreement”) that sets forth the
terms and conditions of Employee’s employment with AxoGen.

WHEREAS, AxoGen and Employee desire to amend the Employment Agreement to
memorialize compliance with the requirements of Section 409A of the Internal
Revenue Code.

WHEREAS, pursuant to the terms of the Employment Agreement, the Employment
Agreement may be amended pursuant to a written amendment signed by the party as
to whom enforcement is sought.

NOW, THEREFORE, AxoGen and Employee hereby agree that, effective as of the date
of this Amendment, the Employment Agreement shall be amended as follows:

1. Section 5 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“5. Severance Pay. If (i) AXOGEN terminates the Employment Period for any reason
other than Substantial Cause, Permanent Disability or death of Employee or
(ii) Employee terminates the Employment Period due to AxoGen’s breach of this
Agreement and failure to cure such breach within ten (10) days following notice
of such breach, Employee shall be entitled to the following:

(i) For the remainder of the Employment Period, the Company will continue to pay
the Employee’s Base Salary (at the rate in effect immediately before the
Employee’s termination date), which shall be payable in normal installments in
accordance with the Company’s payroll practices. Payment will commence within
the sixty (60) day period following the Employee’s termination date (the
“Commencement Date”) and continue for the remainder of Employment Period in
accordance with the Company’s payroll practices. The installments for the period
between the date of termination and the Commencement Date will be made in one
lump sum on the Commencement Date.

(ii) For the remainder of the Employment Period, the Company will pay the
Employee the bonus or bonuses that the Employee would have earned under the
bonus plan in which the Employee was participating on the date of termination
had the Employee’s employment not terminated. The bonus payments will be paid in
accordance with the terms of the applicable bonus plan at the same times that
similarly situated executives are paid bonus payments pursuant to such bonus
plan, or if later, on the Commencement Date.

 

1



--------------------------------------------------------------------------------

(iii) During the remainder of the Employment Period, if the Employee timely
elects continued coverage under COBRA, the Company will reimburse the Employee
for the monthly COBRA cost of continued health and dental coverage paid by the
Employee under health and dental plans of the Company pursuant to section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”), less the amount
that the Employee would be required to contribute for health and dental coverage
if the Employee were an active employee of the Company; provided that such
reimbursements shall not continue beyond the period in which the Employee fails
to pay the applicable COBRA costs. These reimbursements will commence within
sixty (60) days following the termination date and will be paid on the first
payroll date of each month.

(iv) Notwithstanding the foregoing, if the Employee is a “specified employee” of
a publicly held corporation at the Employee’s termination date, the postponement
provisions of Section 409A of the Code, as described in Section 8.M. below,
shall apply, if applicable, and the term “Commencement Date” shall mean the
first payroll date following the six-month period following the date of
termination.”

2. Section 6(c) of the Employment Agreement is hereby amended in its entirety to
read as follows:

“(c) Payment of Liquidated Damages. Any payments due to Employee pursuant to
this Section 6 shall be paid by AXOGEN or its successor in accordance with
Section 5.

3. A new Section 8.L is hereby added to the Employment Agreement to read as
follows:

“L. Section 409A of the Code. Notwithstanding any provision of this Agreement to
the contrary, this Agreement is intended to meet the requirements of
Section 409A of the Code to the extent applicable, the parties intend to
administer this Agreement in a manner that is consistent with those requirements
or an exception thereto, and this Agreement shall be construed and interpreted
in accordance with such intent. If and to the extent applicable, severance
benefits shall be paid first under the “short-term deferral exception” and then
under the “separation pay exception” of Section 409A of the Code, and any
payments that are considered deferred compensation under Section 409A of the
Code and that are paid to a “specified employee” (as defined in Section 409A of
the Code) upon separation from service shall be subject to a six (6) month
delay, if required by Section 409A of the Code. If required by Section 409A of
the Code, any amounts otherwise payable during the six (6) month period that
commences on and follows the Employee’s termination date shall be paid in one
lump sum amount on the first payroll date following the six (6) month period
following the Employee date of termination (or within thirty (30) days of the
Employee’s death,

 

2



--------------------------------------------------------------------------------

if earlier). For purposes of Section 409A of the Code, all payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” (within the meaning of such term under Section 409A of
the Code). Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments shall be treated as
the right to a series of separate payments. In no event shall the Employee,
directly or indirectly, designate the calendar year of a payment. All
reimbursements under this Agreement shall be provided in a manner that complies
with Section 409A of the Code, if applicable. If required by regulations or
other guidance issued under Section 409A of the Code or a court of competent
jurisdiction, the provisions regarding payments hereunder shall be amended to
provide for such payments to be made at the time allowed under such regulations,
guidance or authority that most closely achieves the intent of this Agreement.

4. A new Section 8.M is hereby added to the Employment Agreement to read as
follows:

“M. Liability Insurance. The Company shall cover the Employee under directors
and officers liability insurance both during the term of this Agreement and for
the one year period following the termination of this Agreement, in the same
amount and to the same extent as the Company covers its officers and directors.”

5. As a result of the pending merger of AxoGen with and into Nerve Merger Sub
Corp., a subsidiary of LecTec Corporation (“Merger Sub”) in accordance with the
terms of an Agreement and Plan of Merger, dated as of May 31, 2011, by and among
LecTec Corporation (“LecTec”), Merger Sub, and AxoGen, which the parties amended
on June 30, 2011 and August 9, 2011 (the “Merger”), LecTec will change its name
to AxoGen, Inc. and Employee will be employed by AxoGen, Inc. following the
effectiveness of the Merger. Accordingly, the obligations of AxoGen as set forth
in this Amendment and the Employment Agreement shall be performed by AxoGen,
Inc. following the effectiveness of the Merger and Employee’s obligations as set
forth in this Amendment and the Employment Agreement shall be performed with
respect to AxoGen, Inc.

6. In all respects not modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AxoGen and Employee agree to the terms of the foregoing
Amendment, effective as of the date set forth above.

 

AXOGEN CORPORATION By:  

/s/ Karen Zaderej

Name:   Karen Zaderej Title:   CEO

Date:

  9/29/2011

 

EMPLOYEE

/s/ John P. Engels

John P. Engels

Date:

  9/29/2011

 

4